As filed with the Securities and Exchange Commission on February 24, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EDAP TMS S.A. (Exact name of registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) France (State or Other Jurisdiction of Incorporation or Organization) Not applicable (I.R.S. Employer Identification No.) Parc d’Activités la Poudrette-Lamartine 4, rue du Dauphiné 69120 Vaulx-en-Velin, France +33 (0) 4 7215 3150 (Address and telephone number of Registrant's principal executive offices) Corporation Service Company 1090 Vermont Avenue, Suite 430 Washington, D.C. 20005, USA Tel: +1800927 9800 (Name, address and telephone number of agent for service) Blandine Confort EDAP TMS S.A. 4, rue du Dauphiné 69120 Vaulx-en-Velin, France Fax: +33 (0) 4 72 15 31 44 Linda Hesse JONES DAY 2 rue Saint-Florentin 75001 Paris, France Fax: +33 (0) 1 56 59 39 38 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is filed as a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1)(2) Amount to be registered(2)(3) Proposed maximum aggregate offering price(4) Amount of registration fee(4) Ordinary shares, with a nominal value of €0.13 per share, issuable upon exercise of outstanding warrants 408,691 shares US$ 69,908(5) US$ 8.00 Ordinary shares, with a nominal value of €0.13 per share, issuable as interest shares on outstanding debentures US$ 1,500,000 US$ 1,500,000 US$ 172.00 Total 408,691 shares US$ 1,500,000 US$ 1,569,908 US$ 180.00 Ordinary shares may be in the form of American Depositary Shares evidenced by American Depositary Receipts.American Depositary Shares evidenced by American Depositary Receipts issuable on deposit of the ordinary shares registered hereby have been registered under separate registration statements on Form F-6/A (File No. 333-7314) and Form F-6EF (File No. 333-176843). Each American Depositary Share represents the right to receive one ordinary share. Pursuant to Rule 416 under the Securities Act, the ordinary shares being registered hereunder include such indeterminate number of ordinary shares as may be issuable with respect to the ordinary shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. There is being registered hereunder such indeterminate number of ordinary shares as may be issuable as interest shares on outstanding debentures, up to a maximum amount of US$ 1,500,000.The total number of ordinary shares that may be issuable as interest shares is indeterminable at this time since, commencing on October 30, 2012, the election to receive interest shares in lieu of cash will be at the discretion of the holder of the debentures.In addition, the total number of ordinary shares that may be issuable as interest shares is based on a formula that takes into account market prices of the registrant’s ADSs prior to the applicable interest payment date. In United States dollars or the equivalent thereof as converted from euros based upon the exchange rate of one U.S. dollar expressed in euros of €0.76,as set forth in the H.10 statistical release of the Federal Reserve Board on February 17, 2012. Calculated in accordance with Rule 457(g) based on the exercise price of the warrants, which is €0.13 per share The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The selling shareholders may not sell these securities or accept an offer to buy these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, and it is not soliciting offers to buy these securities in any state where such offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY 24, 2012 EDAP TMS S.A. UP TO 408,
